On March 8, 1900, at night, while traveling down Congress street in the city of Houston on a bicycle, the appellee ran into some stones at the intersection of Congress and Emanuel streets, and fell and was hurt. He sustained damages from the injuries received to the amount of the verdict and judgment. It is contended on appeal that there was no evidence to show that the appellant was in any way connected with the presence of the stones in the street. Without setting out the evidence, we think it sufficiently appears therefrom that the appellant was at work on its line of railway at the intersection of the streets mentioned and had torn up the pavement and left the stones lying at the place, and that they were dangerous to persons passing along the street. There was no signal light to show the presence of the stones, as was required by an ordinance of the city, and the appellant was negligent in failing to have out the required signal of danger. The judgment will be affirmed.
Affirmed.